Garoutte, J., dissenting.
I am compelled to dissent from the views of the majority oí the court. No substantial difference is found when this instruction is-compared with the respective instructions given in People v. Button, 106 Cal. 628, 46 Am. St. Rep. 259, and People v. Conkling, 111 Cal. 616, and a new trial was ordered in those cases, after a thorough consideration and discussion, for the reason that the law therein contained was bad. As was said in People v. Button, supra, the principle of law there declared "was radically wrong, so wrong that qualification and explanation could not validate it; and the instruction here under consideration is so wrong and so unsound in so many ways as to place it beyond all help by qualification. There can be no qualification of it, and what is here termed by the court a qualification in no way qualifies, but is a contradiction pure and simple. Contradictory instructions being given to the jury, one containing good law and the other bad law, the cause must be reversed, for it is not for this court to say that the jury in making up its verdict acted upon one rather than the other. This principle is well settled and elementary.
Let us dwell for a moment upon this instruction. Among other things, the judge said to the jury: The apprehension of danger to life and limb, which justifies a man for taking the life of another, must arise from a cause which does not originate in the fault of the person himself, as in a quarrel which he has provoked. This statement is not a sound expression of the law. The judge further said: Hence a real or apparent necessity, brought about by the design, contrivance, or fault of the defendant, cannot be availed of as a defense for the commission of a crime. As to the word “fault,” as *23here used, the law is unsound. Again, the judge says; And no man by his own lawless acts can create a necessity for acting in self-defense, and thereupon, killing the person with whom he seeks the difficulty, interpose a plea of self-defense. This statement is wrong in law, as the cases I have previously cited fully show.- Again, the judge says: The plea of necessity is a shield for those only who are without fault in occasioning it and acting under it. This statement is but a repetition of what goes before, and is legally unsound from any angle at which it may be viewed.
The material part of the qualification which it is held validates the entire instruction is as follows: “Undoubtedly the defendant can show in justification that, although he brought upon himself an imminent danger, he in the presence of that necessity changed his mind and conduct, and honestly endeavored to escape from it, but could not without striking the mortal blow.” It is apparent that the word “necessity” should be read “ danger.” This instruction is no qualification of the other one. It is absolutely contradictory of it. No single statement of the first instruction can be true if the so-called qualification be true. It is impossible for both to stand; one must go down. A qualification is not a contradiction, but a limitation or modification. And here, if the second statement made by the judge be true as a sound principle of law, the first must be untrue. With equal consistency and definiteness the judge could have said to the jury: “All men are white; undoubtedly, some men are black.” These instructions are diametrically opposed to each other at all points, and it would be a guess upon the part of this court for it to say that the jury were guided in their deliberations by the law as embodied in the “qualification,” rather than by the law given looking in the opposite direction. Indeed, it may be said that the instruction including the “qualification” could only serve the single purpose of confusing the minds of the jurors; and, instead of *24affording them light as to the law, left them groping in absolute and confusing darkness.
Hearing in Bank denied.